DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 2/28/2022 is withdrawn. Consequently, all pending claims will be examined on their merits in this action.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/24/2021 and 5/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marczyk et al. (PG Pub US 2016/0345973 A1), hereinafter referred to as Marczyk.
Regarding claim 11, Marczyk discloses: 
An end effector for a surgical stapling apparatus (10, Fig 1), the end effector comprising: 
an anvil assembly (16, Fig 1); and 
a cartridge assembly (24, Fig 14; ¶ [0066] - "The cartridge assembly 12 includes a guide shaft 36, a sled 38 and the clamping member 40 which are movably supported about the guide shaft 36, a push rod 42 and a plurality of cartridges 44 that are connected together to define the cylindrical barrel 24") including a cartridge channel (14, Fig 3) supporting a reload (houses the reloads 44, ¶ [0064]) the reload including a plurality of separate and distinct cartridge units that removably interconnect with one another within the cartridge channel (¶ [0068] - "...the coupling member 80 includes a dove-tail projection 80a positioned along one side edge of the cartridge body 70 and a dove-tail groove 80b positioned along an opposite side edge of the cartridge body 70 (FIG. 9B). The dove-tail projections 80a and grooves 80b facilitate attachment of each cartridge 44 to adjacent cartridges 44 to define the cylindrical barrel 24 (FIG. 9B).").
Regarding claim 12, Marczyk discloses: each cartridge unit of the plurality of separate and distinct cartridge units includes a plurality of rows of staples (72, Fig 4).
Regarding claim 13, Marczyk discloses: wherein a first cartridge unit (considered the active cartridge, defined ¶ [0076] - "As used herein, the term “active cartridge” refers to the cartridge 44 of the plurality of cartridges 44 that is currently aligned with the anvil 16.") of the plurality of separate and distinct cartridge units includes a sled (38, Fig 9B) that is positioned to advance through each cartridge unit of the plurality of separate and distinct cartridge units to fire the plurality of rows of staples in each cartridge unit (¶ [0070] - "movement of pusher fingers 100 of the sled 38 through the slots 86 of the cartridge body 70 causes the staples 90 to be ejected from the staple pockets 72"; ¶ [0063] - " The guide shaft and the sled are configured to index or rotate the barrel after each use of the surgical stapling device to position a fresh cartridge in the active position to facilitate refiring of the stapling device.").
Regarding claim 14, Marczyk discloses: further comprising a hinge assembly (consisting of 28 & 156, Fig 3) that is pivotally coupled to a proximal end portion of the cartridge channel (¶ [0065] - "Each of the spaced flanges 28 defines an opening 22a that receives a pivot pin 30 to pivotally secure the anvil 16 to the housing 14 of the cartridge assembly 12.").
Regarding claim 15, Marczyk discloses: wherein the hinge assembly includes a first arm and second arm, the first arm coupled to a first side of the cartridge channel by a first fastener, the second arm coupled to a second side of the cartridge channel by a second fastener (see below annotated Fig 3).

    PNG
    media_image1.png
    640
    845
    media_image1.png
    Greyscale

Regarding claim 16, Marczyk discloses: wherein a first cartridge unit of the plurality of separate and distinct cartridge units is coupled to a second cartridge unit (all cartridge units are connected the same in Marczyk without regard to order) plurality of separate and distinct cartridge units by a castellated seam (defined in the instant application ¶ [0012] - "The first cartridge unit may include one or more grooves and the second cartridge unit may include one or more tongues. The one or more grooves may be positioned to receive the one or more tongues therein to define the castellated seam." Therefore, the one tongue and one groove illustrated by Marczyk reads on the applicant’s definition of castellated seam. See below annotated Fig 9B).

    PNG
    media_image2.png
    654
    766
    media_image2.png
    Greyscale

Regarding claim 17, Marczyk discloses: The end effector of claim 16, wherein the first cartridge unit includes at least one groove and the second cartridge unit includes at least one tongue, the at least one groove positioned to receive the at least one tongue therein to define the castellated seam (see annotated Fig 9b in the claim 16 rejection above).
Regarding claim 18, Marczyk discloses: further comprising a spring mechanism that extends between the hinge assembly and the cartridge channel to prevent the cartridge assembly from inverting (152, Fig 19 biases open the cartridge channel and hinge assembly, ¶ [0084]. By doing so, the anvil is prevented from inverting inwards towards the shaft assembly when the cartridges are removed.).
Regarding claim 19, Marczyk discloses: wherein the cartridge channel includes a stopper (116, Fig 3) that is positioned to engage the hinge assembly (engaged with retainer 110 ¶ [0074], which is engaged with the hinge assembly though fin 104, Fig 8, which resides within channel 34 when in the clamping member 40, Fig 8, is in the proximal position, Fig 3) to maintain the cartridge assembly in parallel relation to the anvil assembly (¶ [ 0073] -  "Each of the fins 104 is positioned to translate through the knife slot 74 of a respective one of the cartridges 44 to prevent rotation of the barrel."; rotation of the barrel would take the active cartridge out of parallel alignment with the anvil.).
Regarding claim 20, Marczyk discloses:
A surgical stapling apparatus (entirety of Fig 3), comprising: 
a shaft assembly (consisting of 134, 42, 140, 142 in Fig 15) defining a longitudinal axis (see below annotated Fig 11); 
a drive beam assembly (21, Fig 11) supported in the shaft assembly (illustrated Fig 11); 
an anvil assembly (16, Fig 12); and 
a cartridge assembly (12, Fig 1) pivotally coupled (¶ [0065]) to the anvil assembly and to the shaft assembly by a hinge assembly (28, 30 Fig 3), the cartridge assembly supporting a reload (24, Fig 9B) having a plurality of separate and distinct cartridge units (44, Fig 3) that are independently separable from one another (¶ [0068] - "The dove-tail projections 80a and grooves 80b facilitate attachment of each cartridge 44 to adjacent cartridges 44 to define the cylindrical barrel 24 (FIG. 9B)."), each cartridge unit of the plurality of separate and distinct cartridge units including a plurality of staples positioned to form against the anvil assembly (¶ [0068] - "...each cartridge 44 includes a cartridge body 70 defining a plurality of rows of staple pockets 72 and a knife slot 74. Each staple pocket 72 supports a staple..."; ¶ [0084]), wherein in response to the drive beam assembly translating through the hinge assembly, the hinge assembly pivots from a first position transverse to the longitudinal axis of the shaft assembly to a second position in parallel relation to the longitudinal axis (¶ [0080] - "When the articulation rod 21 is moved in the direction indicated by arrow “A” in FIG. 11, the tool assembly 26 will pivot in the direction indicated by the arrow “B” in FIG. 11 and vice versa.", Fig 11. While Marczyk does not explicitly state that the hinge assembly is literally transverse to the longitudinal axis, the instant application defines perpendicular (synonymous with transverse): ¶ [0037] - "As used herein, the terms parallel and perpendicular are understood to include relative configurations that are substantially parallel and substantially perpendicular up to about + or - 10 degrees from true parallel and true perpendicular." Consequently, the disclosure of Marczyk reads on the transverse requirement).

    PNG
    media_image3.png
    317
    844
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. in view of Shelton, IV et al. (PG Pub US 2019/0183492 A1) hereinafter referred to as Shelton.
Regarding claim 1, Marczyk discloses: A loading unit for a surgical stapling apparatus (considered the entirety of Fig 3), the loading unit comprising: 
a shaft assembly (comprising 36, Fig 3; 204, Fig 31; 42, Fig 9B); 
an end effector (10, Fig 3) secured to the shaft assembly (via 84, Fig 3; ¶ [0068]) and including: 
an anvil assembly (16, Fig 3); and 
a cartridge assembly (12, Fig 22) including a cartridge channel (14, Fig 3) and a hinge assembly (28, Fig 3) pivotally coupled together, the hinge assembly including at least one arm (28, Fig 3) that extends between the shaft assembly and the cartridge channel (when assembled flange 28 extends between the shaft 36 and cartridge assembly). 
Marczyk fails to disclose the cartridge assembly moving relative to the anvil, specifically: to enable the cartridge assembly to move relative to the anvil assembly between an open position and a closed position. 
	However, Shelton teaches: to enable the cartridge assembly to move relative to the anvil assembly between an open position and a closed position (Fig 12).
	Given the teachings of Shelton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the movement of the cartridge (as taught by Shelton) with the movement of the anvil (as disclosed by Marczyk) as the examiner finds that the movement of the anvil is known in the art (see Notice of References Cited for examples in addition to Shelton), and one of ordinary skill in the art could have substituted the movement of the anvil with the movement of the cartridge for the predictable result of changing which jaw moved relative to the other. In addition, the invention of Marczyk is deemed to be operable when modified with the teachings of Shelton to have the cartridge move relative to the anvil between an open and closed position as Marczyk discloses articulation of the cartridge (Fig 11). This shows that the invention of Marczyk is fully functional when the cartridge is not in parallel alignment with push rod 42 (Fig 28).
	Regarding claim 2, Marczyk discloses: wherein the cartridge assembly further includes a reload (44, Fig 3) that is selectively attachable to the cartridge channel (¶ [0068] details how the reloads 44 are attached to the end effector/cartridge channel).
	Regarding claim 3, Marczyk discloses: wherein the reload includes a plurality of cartridge units that selectively interconnect with one another (¶ [0068] - "...the coupling member 80 includes a dove-tail projection 80a positioned along one side edge of the cartridge body 70 and a dove-tail groove 80b positioned along an opposite side edge of the cartridge body 70 (FIG. 9B). The dove-tail projections 80a and grooves 80b facilitate attachment of each cartridge 44 to adjacent cartridges 44 to define the cylindrical barrel 24 (FIG. 9B).").
	Regarding claim 4, Marczyk discloses: wherein each cartridge unit of the plurality of cartridge units includes a plurality of rows of staples (illustrated Fig 14).
	Regarding claim 5, Marczyk discloses: wherein the plurality of cartridge units interconnect by a tongue- and-groove arrangement (see below annotated version of Fig 9B).

    PNG
    media_image4.png
    642
    754
    media_image4.png
    Greyscale

	Regarding claim 6, Marczyk discloses: wherein at least one cartridge unit of the plurality of cartridge units includes a side lock that secures the at least one cartridge unit to the cartridge channel (76 locks with 84a which connects to the shaft that is secured to the cartridge channel, Fig 3).
	Regarding claim 7, Marczyk discloses: further comprising a spring mechanism that extends between the hinge assembly and the cartridge channel to prevent the cartridge assembly from inverting (152, Fig 19 biases open the cartridge channel and hinge assembly, ¶ [0084]. By doing so, the anvil is prevented from inverting inwards towards the shaft assembly when the cartridges are removed.).
	Regarding claim 8, Marczyk discloses: wherein the cartridge channel includes a stopper (116, Fig 3) that is positioned to engage the hinge assembly (engaged with retainer 110 ¶ [0074], which is engaged with the hinge assembly though fin 104, Fig 8, which resides within channel 34 when in the clamping member 40, Fig 8, is in the proximal position, Fig 3) to maintain the cartridge assembly in parallel relation to the anvil assembly (¶ [ 0073] -  "Each of the fins 104 is positioned to translate through the knife slot 74 of a respective one of the cartridges 44 to prevent rotation of the barrel."; rotation of the barrel would take the active cartridge out of parallel alignment with the anvil.)
	Regarding claim 9, Marczyk discloses: further comprising a drive beam assembly that is positioned to advance distally through the anvil and cartridge assemblies to move the cartridge assembly relative to the anvil assembly (¶ [0076], after combination of Marczyk and Shelton as described in claim 1 above, beam 126, Fig 8, would move the cartridge assembly relative to the anvil assembly as it advanced distally, ¶ [0076]. This would occur as the cartridge would move towards the anvil as taught in Shelton.).
	Regarding claim 10, Marczyk discloses: wherein the hinge assembly further includes at least one fastener (30, Fig 9B) that connects the at least one arm to the shaft assembly (illustrated Fig 9B, fastener 30 connects the arm of the hinge to push rod 42 which is part of the shaft assembly), the least one arm positioned to pivot about the least one fastener (¶ [0065] - "Each of the spaced flanges 28 defines an opening 22a that receives a pivot pin 30 to pivotally secure the anvil 16 to the housing 14 of the cartridge assembly 12.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain similar cartridge, hinge, and actuation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731